             Case 1:19-cv-01076-LY Document 4 Filed 04/20/20 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

    TARAN CHAMPAGNE,                                     §
                 PLAINTIFF,                              §
    V.                                                   §
                                                         §
    KARIN CRUMP,                                         §        1: 19-CV-1076-LY-ML
                           DEFENDANT.                    §

                ORDER ON IN FORMA PAUPERIS STATUS AND
       REPORT AND RECOMMENDATION ON THE MERITS OF THE CLAIMS

TO THE HONORABLE LEE YEAKEL
UNITED STATES DISTRICT JUDGE:

        Before the undersigned are Plaintiff Taran Champagne’s (“Champagne”) Complaint (Dkt.

#1) and Application to Proceed In Forma Pauperis and Financial Affidavit in Support (Dkt. #2).1

Because Champagne is requesting permission to proceed in forma pauperis, the undersigned must

determine whether he is indigent. If Champagne is allowed to proceed without payment of fees

and costs, the undersigned must make an initial review and recommendation on the merits of his

claims pursuant to 28 U.S.C. § 1915(e).

I.      APPLICATION TO PROCEED IN FORMA PAUPERIS

        After reviewing the financial information in Champagne’s in forma pauperis motion, the

undersigned finds that he is indigent. Accordingly, the undersigned hereby GRANTS Champagne

in forma pauperis status and ORDERS his Complaint to be filed without pre-payment of fees or

costs or giving security pursuant to 28 U.S.C. § 1915(a)(1). This indigent status is granted subject

to a later determination that the action should be dismissed if the allegation of poverty is untrue or

the action is found frivolous or malicious pursuant to 28 U.S.C. § 1915(e). Champagne is further


1
 These motions have been referred to the undersigned for a Report and Recommendation by United States District
Judge, Lee Yeakel, pursuant to 28 U.S.C. § 636(b), Federal Rule of Civil Procedure 72, and Rule 1(d) of Appendix C
of the Local Rules of the United States District Court for the Western District of Texas.

                                                          1
           Case 1:19-cv-01076-LY Document 4 Filed 04/20/20 Page 2 of 7




advised that although he has been granted leave to proceed in forma pauperis, the court may, in its

discretion, impose costs of court at the conclusion of this lawsuit, as in other cases. Moore v.

McDonald, 30 F.3d 616, 621 (5th Cir. 1994).

       The undersigned has conducted a section 1915(e) review of the claims made in

Champagne’s Complaint. For the reasons stated below, the undersigned RECOMMENDS

Champagne’s claims be DISMISSED without prejudice. Therefore, service upon Defendant

should be withheld pending the District Court’s review of the recommendation made in this report.

II.    REVIEW OF THE MERITS OF THE CLAIMS

       Because Plaintiff has been granted leave to proceed in forma pauperis, the court is required

by statute to review his Complaint. A district court “shall dismiss” a case brought in forma

pauperis at any time if the court determines the action “(i) is frivolous or malicious; (ii) fails to

state a claim on which relief may be granted; or (iii) seeks monetary relief against a defendant who

is immune from such relief.” 28 U.S.C. § 1915(e)(2). A complaint is frivolous if it “lacks an

arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989); Siglar v.

Hightower, 112 F.3d 191, 193 (5th Cir. 1997). A claim lacks an arguable basis in law when it is

“based on an indisputably meritless legal theory.” Neitzke, 490 U.S. at 327. A claim lacks an

arguable basis in fact when it describes “fantastic or delusional scenarios.” Id. at 327–28.

       A pro se litigant must be afforded the utmost deference in crafting a pleading. See Erickson

v. Pardus, 551 U.S. 89, 94 (2007) (noting pro se pleadings are “to be liberally construed” and “held

to less stringent standards than formal pleadings drafted by lawyers”); see also FED. R. CIV. P. 8(e)

(“Pleadings must be construed so as to do justice.”). However, a petitioner’s pro se status does not

offer him an “impenetrable shield, for one acting pro se has no license to harass others, clog the

judicial machinery with meritless litigation, and abuse already overloaded court dockets.”



                                                   2
              Case 1:19-cv-01076-LY Document 4 Filed 04/20/20 Page 3 of 7




Farguson v. MBank Houston N.A., 808 F.2d 358, 359 (5th Cir. 1986). Even under this liberal

construction, however, Champagne’s Complaint fails to assert a colorable claim.

         A.       Factual Allegations and Claims

         Champagne’s Complaint appears to be predicated on the result of a child custody dispute

previously adjudicated by the Defendant – Judge Karin Crump.2 Dkt. #1 at 2. Although his exact

claims are difficult to discern, Champagne’s Complaint contains numerous allegations against

Judge Crump in her official capacity as Judge of the 250th Travis County Civil District Court,

including that she is “impersonating a judicial officer” and committing “perjury upon [her] oath of

office.” Id. Furthermore, Champagne states that Judge Crump “seeks to . . . [d]eprive the Plaintiff

of his Natural-Law possessory rights to his child . . . [c]onscript the Plaintiff into an illegal adhesion

contract that gives [his] ex-partner possessory rights over the offspring and . . . [e]xtort monthly

support payments from the Plaintiff for property that was never abandoned.” Id. Champagne also

alleges that Judge Crump has undertaken these actions “because men still get paid more than

women and therefore it is beneficial to the state to conscript the party with the higher income.” Id.

at 4.

         Champagne appears to claim that Judge Crump’s actions were violations of both his

substantive and procedural due process rights. Id. at 3. Additionally, when read with the lenience

afforded to pro se plaintiffs, the allegation that Judge Crump’s decision was the result of

impermissible gender discrimination gives rise to a claim for the violation of Champagne’s right

to equal protection. Champagne concludes by seeking a wide variety of injunctive relief against

Judge Crump – including requests that Judge Crump be enjoined from “[c]ommitting theft of


2
  While Champagne does not directly identify Karin Crump as a judge, this court takes judicial notice of that fact. See
Weaver v. United States, 298 F.2d 496, 498 (5th Cir. 1962) (“Specific facts and propositions of generalized knowledge
which are capable of immediate and accurate determination by resort to easily accessible sources of indisputable
accuracy may be judicially noticed.”).

                                                             3
            Case 1:19-cv-01076-LY Document 4 Filed 04/20/20 Page 4 of 7




[Champagne’s]       property,”     “terminat[ing]       [Champagne’s]      parent-child-relationship,”

“[c]onscripting [Champagne] into an illegal adhesion contract that gives [his] ex-partner

possessory rights over the offspring,” and “[and] [e]xtorting monthly support payments from

Champagne.” Id. at 4–5. Champagne further requests the court prevent Judge Crump from

“[c]ommitting perjury upon [her] oath of office [and] . . . [i]mpersonating a judicial officer.” Id. at

5. Accordingly, Champagne’s Complaint is best understood as presenting multiple claims under

42 U.S.C. § 1983 for violations of his constitutional rights to due process and equal protection.

       B.      Discussion

       The Rooker-Feldman doctrine applies to “cases [1] brought by state-court losers [2]

complaining of injuries caused by state-court judgments [3] rendered before the district court

proceedings commenced [4] and inviting district court review and rejection of those judgments.”

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005); see Rooker v. Fidelity

Trust Co., 263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983). Under

Rooker-Feldman “federal district courts lack jurisdiction to entertain collateral attacks on state

court judgments.” Liedtke v. State Bar of Texas, 18 F.3d 315, 317 (5th Cir. 1994). Even

constitutional questions arising in state trial court decisions should “be reviewed and corrected by

the appropriate state appellate court,” and may only be considered at the federal level under “an

application for a writ of certiorari to the United States Supreme Court.” Id. The Fifth Circuit has

repeatedly upheld the application of the Rooker-Feldman doctrine to federal claims based on state

district court decisions. See Kam v. Dallas Cty., 756 F. App'x 455, 455–56 (5th Cir. 2019)

(applying Rooker-Feldman to a federal claim based on the result of a will-contest suit in state

probate court); Bibbs v. Harris, 578 F. App'x 448, 449 (5th Cir. 2014) (applying Rooker-Feldman

to a federal claim based on a divorce adjudication in state district court); Salinas v. U.S. Bank Nat’l



                                                    4
            Case 1:19-cv-01076-LY Document 4 Filed 04/20/20 Page 5 of 7




Ass'n, 585 F. App'x 866, 866–67 (5th Cir. 2014) (applying Rooker-Feldman to a federal claim

based on a judgment in state bankruptcy court).

       Champagne’s Complaint is a collateral attack on a state court judgment and, therefore, is

barred under the Rooker-Feldman doctrine. Each of Champagne’s alleged injuries directly resulted

from Judge Crump’s previous adjudication of the underlying family-law matter: Champagne’s lost

custody of the child, his requirement to abide by Judge Crump’s possession order, and his mandate

to pay child support. Moreover, Champagne’s Complaint essentially asks this court to vacate Judge

Crump’s prior judgment by restoring Champagne to the custodial rights and responsibilities he

enjoyed prior to that litigation. Accordingly, Champagne is a state-court loser requesting this court

to reject Judge Crump’s family-court decision. Because Champagne’s Complaint depicts the exact

kind of collateral attack on a state court judgment by a state-court loser that the Rooker-Feldman

doctrine precludes, this court lacks jurisdiction to entertain Champagne’s allegations.

       This court also lacks jurisdiction over the Complaint pursuant to the domestic-relations

exception. The domestic relations exception makes clear that federal courts should not issue or

modify “a divorce, alimony, or child custody decree.” Saloom v. Texas Dep’t of Family & Child

Protective Servs., 578 F. App’x 426, 429-30 (5th Cir. 2014) (quoting Ankenbrandt v. Richards,

504 U.S. 689, 701-02, 706-07 (1992)). State courts have traditionally handled domestic-relations

cases and “have developed a proficiency and expertise in these cases and a strong interest in

disposing of them.” Firestone v. Cleveland Trust Co., 654 F.2d 1212, 1215 (6th Cir. 1981). “Thus,

federal courts generally abstain from resolving cases involving intrafamily relations,” including

child-custody actions. Evans v. Williamson Cty. Gov't, Tex., A-15-CV-436-SS, 2015 WL 4621449,

at *5 (W.D. Tex. May 28, 2015). Even when a domestic-relations suit is “brought in the guise of

a civil rights or federal question action, federal courts will decline to exercise jurisdiction.” Shean



                                                    5
           Case 1:19-cv-01076-LY Document 4 Filed 04/20/20 Page 6 of 7




v. White, 620 F. Supp. 1329, 1331 (N.D. Tex. 1985). Exercising jurisdiction over Champagne’s

claims would require the court to wade deeply into domestic relations; the entirety of his requested

relief implicates matters of child custody and child support. Such an exercise is inappropriate under

the domestic-relations exception, especially when the plaintiff still has a forum in which to bring

his constitutional claims, namely, the state appellate system.

       Finally, Champagne’s claims against Judge Crump are barred by absolute judicial

immunity. A judge acting in his or her capacity as a judicial officer, with subject matter

jurisdiction, is entitled to absolute judicial immunity “even when the judge is accused of acting

maliciously and corruptly.” Ballard v. Wall, 413 F.3d 510, 515 (5th Cir. 2005) (emphasis in

original). Because Judge Crump never ceased to act in her official capacity as a judge, she is

entitled to absolute immunity and is not subject to an injunction from this court, even under 42

U.S.C. § 1983. See Machetta v. Moren, 726 F. App'x 219, 220 (5th Cir. 2018) (noting that under

section 1983 injunctive relief is not available against a judge acting in his or her official capacity

“unless a declaratory decree was violated or declaratory relief was unavailable”).

       In summary, the court should abstain from hearing Champagne’s claims because the

Complaint is a collateral attack on a state suit concerning domestic relations and is best left to the

state appellate process. Considering this fact, and because Champagne’s requested relief is barred

by absolute judicial immunity, the Complaint is based on a meritless legal theory and must be

dismissed as frivolous under 28 U.S.C. § 1915(e).

III.   ORDER AND RECOMMENDATION

       The undersigned hereby GRANTS Champagne’s Application to Proceed In Forma

Pauperis (Dkt. #2). The undersigned RECOMMENDS the District Court ABSTAIN from




                                                    6
           Case 1:19-cv-01076-LY Document 4 Filed 04/20/20 Page 7 of 7




exercising jurisdiction in this case and DISMISS WITHOUT PREJUDICE Champagne’s cause

of action pursuant to 28 U.S.C. § 1915(e)(2)(B).

       The referral of this case to the Magistrate Court should now be canceled.

IV.    OBJECTIONS

       The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections. See

Battles v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987).

       A party’s failure to file written objections to the proposed findings and recommendations

contained in this Report within fourteen (14) days after the party is served with a copy of the

Report shall bar that party from de novo review by the District Court of the proposed findings and

recommendations in the Report and, except upon grounds of plain error, shall bar the party from

appellate review of unobjected-to proposed factual findings and legal conclusions accepted by the

District Court. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 150–53 (1985);

Douglass v. United Services Automobile Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).




            SIGNED April 20, 2020.

                                                       ___________________________________
                                                       MARK LANE
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   7
